Citation Nr: 1811540	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for infertility (claimed as erectile dysfunction), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in July 2017, where the issue on appeal was reopened and remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the appeal in July 2017 to obtain an opinion regarding, among other things, whether the Veteran's infertility was aggravated either by his service-connected conditions or by medication the Veteran takes to treat his service-connected conditions.  The examiner was also asked to render an opinion as to whether the Veteran infertility is related to service.  

A VA examination was completed pursuant to the Board's remand in November 2017.  The examiner did not provide the requested opinion regarding aggravation and instead addressed direct causation only.  Moreover, although the examiner determined that the Veteran's infertility was not related to his exposure to herbicides, the examiner did not indicate whether such had its onset in service or was otherwise related to service (i.e.,  whether the Veteran's infertility is related to an in-service cause other than exposure to herbicides).  

Additionally, the examiner appears to have found that the Veteran's infertility was unrelated to herbicide exposure in service because "[m]ale infertility is not included as a presumptive diagnosis for AO exposure."  While it is true that infertility is not a condition presumed to be related to herbicide exposure under governing regulations, such is not fatal to the claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (where the evidence does not warrant presumptive service connection, service connection may still be established with proof of direct causation). 

The case must therefore be remanded to obtain an opinion that is responsive to both the Board's prior remand instructions and governing law.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA treatments records and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Obtain a medical opinion from a qualified clinician, other than the clinician that who provided the November 2017 medical opinion, which addresses the etiology of the Veteran's infertility (claimed as erectile dysfunction).  No examination needs to be conducted, unless the reviewing clinician deems it necessary.  The entire claims file must be reviewed by the reviewing clinician.

Based on a review of the record, and an examination if necessary, the reviewing clinician should answer the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction had its onset in service?

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction is otherwise related to service, to include but not limited to, his in-service exposure to herbicides?

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction is caused any of his service-connected conditions?

d.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction is aggravated by any of his service-connected conditions?

e.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction is caused medication used to treat any of his service-connected conditions?

f.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's infertility and/or erectile dysfunction is aggravated by medication used to treat any of his service-connected conditions?

The examiner must provide adequate reasons for each opinion rendered.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  If any benefit on appeal remains denied, the AOJ should issue a Supplemental Statement of the Case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




